1    Matthew I. Knepper, Esq.
     Nevada Bar No. 12796
2
     Miles N. Clark, Esq.
3    Nevada Bar No. 13848
     KNEPPER & CLARK LLC
4    10040 W. Cheyenne Ave., Suite 170-109
     Las Vegas, NV 89129
5
     Phone: (702) 825-6060
6    Fax: (702) 447-8048
     Email: matthew.knepper@knepperclark.com
7    Email: miles.clark@knepperclark.com
8
     David H. Krieger, Esq.
9    Nevada Bar No. 9086
     HAINES & KRIEGER, LLC
10   8985 S. Eastern Ave., Suite 350
     Henderson, NV 89123
11
     Phone: (702) 880-5554
12   Fax: (702) 385-5518
     Email: dkrieger@hainesandkrieger.com
13
     Attorneys for Plaintiff
14

15                               UNITED STATES DISTRICT COURT

16                                      DISTRICT OF NEVADA
17   ALLEN R. GLASGOW,                                 Case No.: 2:18-cv-01290-APG-VCF
18
                    Plaintiff,
19                                      STIPULATION AND ORDER
     vs.
20                                      DISMISSING ACTION WITH
     WELLS FARGO HOME MORTGAGE; PREJUDICE AS TO EXPERIAN
21
     NEVADA FEDERAL CREDIT UNION; ONE INFORMATION SOLUTIONS, INC.,
22   NEVADA CREDIT UNION; EXPERIAN ONLY
     INFORMATION      SOLUTIONS,  INC.;
23   EQUIFAX INFORMATION SERVICES LLC;
     and TRANS UNION, LLC,
24
                    Defendants.
25
            Plaintiff Allen R. Glasgow and Defendant Experian Information Solutions, Inc., hereby
26
     stipulate and agree that the above-entitled action shall be dismissed with prejudice in accordance
27

28   STIPULATION AND ORDER DISMISSING ACTION WITH PREJUDICE AS TO EXPERIAN INFORMATION
     SOLUTIONS, INC., ONLY - 1
1    with Fed. R. Civ. P. 41 (a)(2) as to, and ONLY as to EXPERIAN INFORMATION
2
     SOLUTIONS, INC. Each party shall bear its own its own attorney’s fees and costs of suit.
3
            Dated November 13, 2018.
4

5     /s/ Miles N. Clark                            /s/ James E. Whitmire, III
      Matthew I. Knepper, Esq.                      James E. Whitmire, III, Esq.
6
      Nevada Bar No. 12796                          Nevada Bar No. 6533
7     Miles N. Clark, Esq.                          SANTORO WHITMIRE
      Nevada Bar No. 13848                          10100 W. Charleston Blvd., Ste. 250
8     KNEPPER & CLARK LLC                           Las Vegas, NV 89135
      Email: matthew.knepper@knepperclark.com       Email: jwhitmire@santoronevada.com
9
      Email: miles.clark@knepperclark.com
10                                                  Counsel for Defendant
      David H. Krieger, Esq.                        One Nevada Credit Union
11    Nevada Bar No. 9086
      HAINES & KRIEGER, LLC
12
      Email: dkrieger@hainesandkrieger.com
13
      Counsel for Plaintiff
14

15
      /s/ Andrew J. Sharples                        /s/ Jennifer L. McBee
      Jennifer L. Braster, Esq.                     Kelly H. Dove, Esq.
16    Nevada Bar No. 9982                           Nevada Bar No. 10569
      Andrew J. Sharples, Esq.                      Jennifer L. McBee, Esq.
17    Nevada Bar No. 12866                          Nevada Bar No. 9110
18
      NAYLOR & BRASTER                              SNELL & WILMER L.L.P.
      1050 Indigo Drive, Suite 200                  3883 Howard Hughes Parkway, Suite 1100
19    Las Vegas, NV 89145                           Las Vegas, Nevada 89169
      Email: jbraster@nblawnv.com                   Email: kdove@swlaw.com
20    Email: asharples@nblawnv.com                  Email: jmcbee@swlaw.com
21
      Katherine A. Neben, Esq.                      Counsel for Defendant
22    Nevada Bar No. 14590                          Wells Fargo Bank, N.A. (incorrectly named
      JONES DAY                                     as Wells Fargo Home Mortgage)
23    3161 Michelson Drive
      Irvine, CA 92612                               IT IS SO ORDERED.
24
      Email: kneben@jonesday.com
                                                     ________________________________
25
                                                     UNITED STATES DISTRICT JUDGE
      Counsel for Defendant
26                                                   Dated: November 14, 2018.
      Experian Information Solutions, Inc.
27

28   STIPULATION AND ORDER DISMISSING ACTION WITH PREJUDICE AS TO EXPERIAN INFORMATION
     SOLUTIONS, INC., ONLY - 2
1    /s/ Bradley T. Austin                      /s/ Jason G. Revzin
     Bradley T. Austin, Esq.                    Jason G. Revzin, Esq.
2
     Nevada Bar No. 13064                       Nevada Bar No. 8629
3    SNELL & WILMER LLP                         LEWIS, BRISBOIS, BISGAARD & SMITH
     3883 Howard Hughes Pkwy., Ste. 1100        6385 S. Rainbow Blvd., Ste. 600
4    Las Vegas, NV 89169                        Las Vegas, NV 89118
     Email: baustin@swlaw.com                   Email: jason.revzin@lewisbrisbois.com
5

6    Counsel for Defendant                      Counsel for Defendant
     Equifax Information Services, LLC          Trans Union LLC
7

8
                                                    Glasgow v. Wells Fargo Home Mortgage et al
9                                                            Case No. 2:18-cv-01290-APG-VCF

10                                       ORDER GRANTING

11    STIPULATION OF DISMISSAL OF EXPERIAN INFORMATION SOLUTIONS, INC.,

12                                       WITH PREJUDICE

13

14         IT IS SO ORDERED.
15         _________________________________________
           UNITED STATES DISTRICT COURT JUDGE
16

17         DATED this ____ day of _________ 2018.
18

19

20

21

22

23

24

25

26

27

28   STIPULATION AND ORDER DISMISSING ACTION WITH PREJUDICE AS TO EXPERIAN INFORMATION
     SOLUTIONS, INC., ONLY - 3
